Title: From Thomas Jefferson to the Virginia Delegates in Congress, 6 April 1781
From: Jefferson, Thomas
To: Virginia Delegates



Gentlemen
In Council Richmond April 6th. 1781

I have received your letter informing us of the Arrival of our Arms &c. from Rhode Island at Philadelphia, and must pray you immediately to send forward the packages within mentioned containing Arms, &c., engaging Waggons for that Purpose who shall be paid on their arrival here the price you contract to give them and be protected from Impresses while in this State. Tho’ we do not know the force of the Enemy now at Portsmouth yet the lowest Accounts make them 4,000. This will satisfy you how urgent is our want of those Arms. It is impossible to give you an Idea of the Distress we are in for want of Lead. Should this Army from Portsmouth come forth and become active (and as we have no reason to believe they came here to Sleep) our Affairs will assume a very disagreable Aspect. The want of Arms and military Stores cannot be compensated by Numbers of Militia as that of regular Souldiers may.
Very considerable Debts of a year or two’s standing are due from Colo. Finnie and his former Deputies. The present Quarter Master refuses to pay them. Colo. Finnie gives himself no trouble about  them. His former Deputies are anxious to pay them, and we willing to advance Monies to those Deputies for this Purpose if Congress will give us their Sanction. You will observe nothing was ever done by our legislature in Consequence of the resolution of Congress of 26th May 1780. Will you be so good as to obtain the Sanction of Congress for our paying these very clamorous and injured Creditors through the former Deputy Quarter Master and this to be done immediately.
Mr. Ross our Commercial Agent since the shutting up our bay finds it necessary to establish funds as far as possible in Philadelphia from which place all our Cloathing and necessaries for the Army must come. We ask the favour of you to be attentive to aid him whenever any remittance of Money shall be intended to the Southward to have them paid to Mr. Ross’s Agent there and draw on him for the Amount which shall be paid here and to give them every other possible Assistance in that way. He is furnished so largely with Tobacco and State Money as to leave no doubt of a want of punctuality.
To what a deplorable State shall we be reduced if the Bay continues blocked up. Commerce both Public and private is already taking it’s Turn to Philadelphia, our Continental Money is all gone or going off in that Channel and no other resources for remittances to that place. I am &c,

T. J.

